DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 08/14/2020 which claims the benefit of the priority of US Provisional application 62/888021 filed 08/16/2019.

Claim Status
Claims 1-20 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1-3, 5-9, 11, 13-16 under 35 U.S.C. 102(a)(1)as being anticipated by US 20080119408 (hereinafter “the ‘408 publication”) is withdrawn in view of applicants’ arguments.
The rejection of claims 1-3, 5, 7-14, and 16 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Manuele et al. in (Arch. Gerontol. Geriatr. Suppl. 1 (2007) 249–258) is withdrawn in view of applicants’ arguments.
Claim Rejections - 35 USC § 103 - Withdrawn
The rejection of claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0119408 (hereinafter “the ‘408 publication”) in view of Manuele et al. in (Arch. Gerontol. Geriatr. Suppl. 1 (2007) 249–258) is withdrawn in view of applicants’ arguments.
Claim Rejections - 35 USC § 112 - New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The response filed 12/01/2021 has introduced NEW MATTER into the claims. The newly added/amended Claim(s) 1, and 9 and recites “…site of a bone fracture”. The response did not specifically and adequately point out where support for newly added/amended Claim(s) 1 and 9 could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original 
The amended claims now recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in newly amended claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112. “site of bone fracture” is not found at all in the instant specification. Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification, or claims as-filed, or remove these limitations from the claims in response to this Office Action.

Claim Rejections - 35 USC § 112 -New

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantially” in claims 1, 9 and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, one of ordinary skill in the art would not be able to determine the exact duration of the treat i.e. if the term substantially means at least 28 days, at most 28 days or for 28 days. The dependent claims do not seem to provide any details with regards to the meaning of the term “substantially”.

Claim Rejections - 35 USC § 102 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (Expert Opin. Biol. Ther. (2015) 15(1):119-129).
Claim construction: The term “endogenous PTH” as recited in dependent claim 9 is understood to include teriparatide. Therefore, this recitation has inherent antecedent basis.

Regarding claim 2, Campbell discloses the effect of teriparatide on fracture healing (title).
Regarding claim 3 and 11, Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7).
Regarding claim 4 and 12, Campbell teaches that intermittent administration of PTH exerts an anabolic effect on bone (page 120, Right col. 6-8).
Regarding claim 5, 6, 13 and 14, Campbell teaches that once-daily subcutaneous TPTD at doses of 20 or 40 µg/day was compared (page 123, Left col. Section 4.2, line 13-14).
Regarding claim 10, Campbell further teaches that PTH stimulates bone remodeling, and the first step is by activating osteoblasts and osteocytes, which produce RANK Ligand to initiate 

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080119408A1 (hereinafter “the ‘408 publication”) in view of Campbell et al. (Expert Opin. Biol. Ther. (2015) 15(1):119-129).
‘408 teaches that PTH was administered to treat osteoporosis or osteopenia and that PTH increased bone mass [0039, 0120]. ‘408 teaches that the composition comprises teriparatide (human parathyroid hormone 1-34) [0036]. ‘408 further discloses that PTH exhibited comparable anabolic action on bone [0183] and that elevated serum calcium was observed with intranasal doses of PTH1-34. The elevated serum calcium is an anabolic effect of PTH. Higher alkaline phosphatase activity in intranasal and subcutaneous PTH1-34 treated animals was suggestive of osteoblast activity [0206].
‘408 does not teach the treatment for treating bone stress fractures.
Campbell discloses the effect of teriparatide on fracture healing (title). Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7). Campbell further teaches that PTH stimulates bone remodeling, and the first step is by activating osteoblasts and osteocytes, which produce RANK Ligand to initiate osteoclastic resorption of bone, followed by new bone formation (page 120, left col. Section 2, line 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ‘408 to use teriparatide for treating stress fractures because Campbell teaches that the method was effective in treating fractures in about 4 weeks (page 124, left col., Section 4.4, line 5-7). One of ordinary skill in the art would have had a reasonable expectation of success in using the method of ‘408 to treat stress 
Regarding claim 2, Campbell discloses the effect of teriparatide on fracture healing (title).
Regarding claim 3 and 11, Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7).
Regarding claim 4 and 12, Campbell teaches that intermittent administration of PTH exerts an anabolic effect on bone (page 120, Right col. 6-8).
Regarding claim 5, 6, 13 and 14, Campbell teaches that once-daily subcutaneous TPTD at doses of 20 or 40 µg/day was compared (page 123, Left col. Section 4.2, line 13-14).
Regarding claim 7, ‘408 discloses that the PTH1-34 comprises the amino acid sequence of SEQ ID NO: 2 which is 100% identical to the instant SEQ ID NO: 1 [0007].
Regarding claim 8, ‘408 teaches that administration of both forms of human PTH1-34 resulted in significant increases in bone mineral content and density at each of the sites examined (right femur) compared to vehicle control. The increases in bone mineral density were accompanied by increased bone strength at the femoral shaft and trabecular bone in the marrow cavity of the distal femur [0182].
Regarding claim 10, Campbell further teaches that PTH stimulates bone remodeling, and the first step is by activating osteoblasts and osteocytes, which produce RANK Ligand to initiate osteoclastic resorption of bone, followed by new bone formation (page 120, left col. Section 2, line 11-14).

Regarding claim 16, ‘408 teaches that administration of both forms of human PTH1-34 resulted in significant increases in bone mineral content and density at each of the sites examined (right femur) compared to vehicle control. The increases in bone mineral density were accompanied by increased bone strength at the femoral shaft and trabecular bone in the marrow cavity of the distal femur [0182].
Regarding claim 17, ‘408 teaches for prophylactic and treatment purposes, PTH may be administered to the subject intranasally once daily [0092, 0120, and 0179]. ‘408 further discloses that therapeutically effective dosage of the PTH may include repeated doses within a prolonged prophylaxis or treatment regimen that will yield clinically significant results to alleviate or prevent osteoporosis or osteopenia [0092]. ‘408 teaches that PTH was administered to treat osteoporosis or osteopenia and that PTH increased bone mass [0039, 0120]. ‘408 teaches that the composition comprises teriparatide (human parathyroid hormone 1-34) [0036]. ‘408 further discloses that PTH exhibited comparable anabolic action on bone [0183] and that elevated serum calcium was observed with intranasal doses of PTH1-34. The elevated serum calcium is an anabolic effect of PTH. Higher alkaline phosphatase activity in intranasal and subcutaneous PTH1-34 treated animals was suggestive of osteoblast activity [0206]. In addition, Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7). It would be obvious to one of ordinary skill in the art to 
Regarding claim 18, Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7).
Regarding claim 19 and 20, Campbell teaches that intermittent administration of PTH exerts an anabolic effect on bone (page 120, Right col. 6-8). Campbell teaches that once-daily subcutaneous TPTD at doses of 20 or 40 µg/day was compared (page 123, Left col. Section 4.2, line 13-14).

Claims 1-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al (Clin Med Insights Endocrinol Diabetes. 2012; 5: 39–45) in view of Campbell et al. (Expert Opin. Biol. Ther. (2015) 15(1):119-129).
Raghavan teaches the role of teriparatide in accelerating metatarsal stress fracture healing (Title). Raghavan further discloses in case # 1 that a patient with a stress fracture at the base of the fifth metatarsal with associated soft tissue inflammation (Fig. 1; page 40, right col. Line 8-11) was started on a daily dose of teriparatide and further that Four weeks into therapy with teriparatide, repeat imaging revealed evidence of bony callus and new bone formation of the right fifth metatarsal, consistent with a healing fracture (Fig. 2; page 41, left col. Line 8-11).
Raghavan discloses in case # 2 that a patient with a first left phalanx stress fracture (Fig. 3; page 41, right col. 2nd paragraph, line 4-5). Raghavan further discloses that the patient was started on teriparatide for 4 week and that at the end of 4 weeks, repeat imaging revealed a rd paragraph, line 3-7).
Raghavan does explicitly disclose the dose of teriparatide used.
Campbell discloses the effect of teriparatide on fracture healing (title). Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7). Campbell further teaches that PTH stimulates bone remodeling, and the first step is by activating osteoblasts and osteocytes, which produce RANK Ligand to initiate osteoclastic resorption of bone, followed by new bone formation (page 120, left col. Section 2, line 11-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Raghavan and Campbell and use teriparatide for treating stress fractures as taught Campbell and Raghavan in the dose disclosed by Campbell because Campbell teaches that the method was effective in treating fractures in about 4 weeks. One of ordinary skill in the art would have had a reasonable expectation of success in using the method to treat stress fractures because Campbell discloses that PTH stimulates bone remodeling by activating osteoblasts followed by new bone formation (page 120, left col. Section 2, line 11-14). In summary, the use of teriparatide at the instant dosages to treat bone stress fractures is known in the art as disclosed by both Raghavan and Campbell. The disclosures therefore render obvious the instant claims.
Regarding claim 1 and 9, Campbell discloses the effect of teriparatide on fracture healing (title). Campbell further discloses that metatarsal stress fractures with impaired healing 
Regarding claim 2, Campbell discloses the effect of teriparatide on fracture healing (title).
Regarding claim 3 and 11, Campbell further discloses that metatarsal stress fractures with impaired healing were recently described as responding to 4 weeks of 20 µg daily injections of TPTD therapy (page 124, left col., Section 4.4, line 5-7).
Regarding claim 4 and 12, Campbell teaches that intermittent administration of PTH exerts an anabolic effect on bone (page 120, Right col. 6-8).
Regarding claim 5, 6, 13 and 14, Campbell teaches that once-daily subcutaneous TPTD at doses of 20 or 40 µg/day was compared (page 123, Left col. Section 4.2, line 13-14).
Regarding claim 10, Campbell further teaches that PTH stimulates bone remodeling, and the first step is by activating osteoblasts and osteocytes, which produce RANK Ligand to initiate osteoclastic resorption of bone, followed by new bone formation (page 120, left col. Section 2, line 11-14).

Response to Arguments
Applicant’s arguments, see applicant arguments, filed 12/01/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Campbell et al.

Conclusion
Due to the new grounds of rejection, this action is made Non-final.
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        

/ARADHANA SASAN/Primary Examiner, Art Unit 1615